United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECUIRTY
ADMINISTRATION, Arlington, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1743
Issued: April 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 24, 2006 appellant filed a timely appeal of a June 13, 2006 merit decision of the
Office of Workers’ Compensation Programs concerning an overpayment of compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
overpayment decision.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment for the period June 21 to July 9, 2004, in the amount of $1,148.28; and (2) whether
the Office properly determined that he was not without fault in the creation of the overpayment
and, therefore, not entitled to waiver.
FACTUAL HISTORY
On August 13, 2003 appellant, then a 42-year-old transportation security screener, filed a
claim for back problems related to lifting passenger baggage in excess of 40 pounds. He did not

initially stop work. By letter dated October 22, 2003, the Office accepted the claim for lumbar
strain/sprain. The Office advised appellant that compensation benefits for total disability were
only payable while he could not perform work because of his injury. He was advised to inform
the Office if he returned to work and to return any payment to the Office to minimize the
possibility of an overpayment. Appellant was also advised of the penalties for accepting
compensation payments to which he was not entitled. The Office paid wage-loss and medical
compensation for all relevant periods. On June 21, 2004 appellant returned to full-time lightduty work at the employing establishment. He also notified the Office of his return to work.
On July 2, 2004 appellant filed a Form CA-7 claim for compensation for wage loss for
the period June 26 to July 2, 2004. The form noted the penalties for accepting compensation to
which a person is not entitled, which appellant acknowledged by his signature. On June 25,
2004 the Office paid $726.71 in wage-loss compensation for the period June 12 to 25, 2004. On
July 16, 2004 the Office paid $726.71 wage-loss compensation for the period June 26 to
July 9, 2004.1 On August 6, 2004 the Office calculated a $1,148.28 wage-loss compensation for
the period June 21 to July 9, 2004.
By decision dated August 31, 2004, the Office terminated appellant’s entitlement to wage
loss and medical compensation benefits effective the same date.
On September 30, 2005 the Office notified appellant of its preliminary determination that
he received an overpayment of compensation in the amount of $1,148.28, because he returned to
full-time duty on June 21, 2004 but received compensation for temporary total disability from
June 26 to July 9, 2004. The Office found that appellant was not without fault in the creation of
the overpayment because he was paid his salary by the employing establishment and received
compensation from the Office after he returned to work. The Office advised him that he had 30
days in which to submit evidence of argument if he disagreed with the preliminary
determination. No response was received from appellant regarding the Office’s preliminary
determination.
By decision dated June 13, 2006, the Office finalized its determination that appellant
received an overpayment of compensation in the amount of $1,148.28. It found that he returned
to full-time duty on June 21, 2004; however, compensation payments for total disability
continued from June 26 to July 9, 2004 as appellant filed a CA-7 claim for time loss after he
returned from work. The Office determined that appellant accepted payments he knew or should
have known to be incorrect, because he received compensation payments for wage loss despite
having returned to full-time duty. It finalized its determination that appellant was not without
fault in the creation of the overpayment and, therefore, not entitled to waiver. Appellant was
advised to either forward a check for the entire amount of the overpayment or to contact the
Office to make arrangements for repayment.

1

The gross amount of compensation is noted to be $820.20.

2

LEGAL PRECEDENT -- ISSUE 1
Section 8116 of the Federal Employees’ Compensation Act defines the limitations on the
right to receive compensation benefits. This section of the Act provides that, while an employee
is receiving compensation, he may not receive salary, pay or remuneration of any type from the
United States, except in limited circumstances.2 The Office regulation, at 20 C.F.R. § 10.500(a),
provides that benefits are available only while the effects of a work-related condition continue.
Compensation for wage loss due to disability is available only for any periods during which an
employee’s work-related medical condition prevents him or her from earning the wages earned
before the work-related injury.3 When a claimant receives a duplicative compensation payment
for a period that he has already received compensation for wage loss, an overpayment of
compensation is created.4
ANALYSIS -- ISSUE 1
The record establishes that appellant returned to full-time duty on June 21, 2004.
However, he received compensation for temporary total disability from June 26 to July 9, 2004.
On June 25 and July 16, 2004 the Office issued compensation checks for the period June 12 to
25 and June 21 to July 9, 2004, respectively. In calculating the overpayment, the Office
determined that for the period June 21 to July 9, 2004 appellant received compensation in the
amount of $1,148.28. This included $820.20, for the entire period June 26 through July 9, 2004
and a portion from the period June 12 to 25, 2004 which reflected the portion paid from June 21
to 25, 2004 while appellant was working at the employing establishment. After he returned to
full-time work on June 21, 2004, he had no entitlement to compensation on or after
June 21, 2004. Thus, an overpayment of compensation was created for the period June 21 to
July 9, 2004. Although appellant advised that he never received payment from the employing
establishment, this is separate from compensation received under the Act. He has not submitted
any evidence showing that he did not receive his regular salary while in receipt of compensation
for the period June 21 to July 9, 2004. The Office properly determined that appellant received an
overpayment of compensation in the amount of $1,148.28 for the period June 21 to July 9, 2004.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of the Act provides as follows: Adjustment or recovery by the United
States may not be made when incorrect payment has been made to an individual who is without
fault and when adjustment or recovery would defeat the purpose of this subchapter or would be
against equity and good conscience.5 No waiver of an overpayment is possible if the claimant is
at fault in creating the overpayment.6
2

5 U.S.C. § 8116(a).

3

20 C.F.R. § 10.500(a).

4

See Lawrence J. Dubuque, 55 ECAB 667 (2004).

5

5 U.S.C. § 8129(b).

6

Gregg B. Manston, 45 ECAB 344 (1994).

3

On the issue of fault, 20 C.F.R. § 10.433(a) provides in pertinent part:
“An individual is with fault in the creation of an overpayment who: (1) made an
incorrect statement as to a material fact which the individual knew or should have
known to be incorrect; or (2) failed to furnish information which the individual
knew or should have known to be material; or (3) with respect to the overpaid
individual only, accepted a payment which the individual knew or should have
been expected to know was incorrect.”7
With respect to whether an individual is without fault, section 10.433(b) of the Office’s
regulations provides in relevant part:
“(b) Whether or not [the Office] determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances
surrounding the overpayment. The degree of care expected may vary with the
complexity of those circumstances and the individual’s capacity to realize that he
or she is being overpaid.”8
ANALYSIS -- ISSUE 2
The Office applied the third standard in determining that appellant was at fault in creating
the overpayment. In order for the Office to establish that appellant was at fault in creating the
overpayment of compensation, the Office must establish that, at the time appellant received the
compensation checks in question he knew or should have known that the payment was
incorrect.9
The overpayment of compensation occurred in this case when appellant accepted two
compensation checks which encompassed periods after he returned to work on June 21, 2004.
These checks covered the period June 12 to 25 and June 26 to July 9, 2004. Consequently, for
appellant to be found at fault in creating the overpayments, the evidence must establish that,
when he accepted these two compensation checks he knew or should have been expected to
know that each check included a payment for a period of wage loss to which he was not
entitled.10
With respect to the June 25, 2004 check which covered the period June 12 to 25, 2004,
the record contains no evidence that appellant was apprised by the Office, as of the time he
accepted the compensation checks, of the specific period the check covered so as to put him on
7

Kenneth E. Rush, 51 ECAB 116 (1999).

8

20 C.F.R. § 10.433(b).

9

See Robin O. Porter, 40 ECAB 421 (1989).

10

Id.; see also Michael R. Nixon, 40 ECAB 398 (1988); Marlene R. Pavlo, 38 ECAB 716 (1987) (where the
Board found that appellant was without fault where the record contained no evidence indicating that she was
apprised by the Office, as of the time she received the compensation check, of the specific period the check covered
so as to put her on notice that she was being paid incorrectly for a period of time during which she worked).

4

notice that he was being paid incorrectly for a period of time during which he worked.11 If such
evidence existed which established that appellant had notice that he was accepting an incorrect
payment, this would establish fault. However, the record does not contain a copy of the
compensation check in question. There is also no evidence in the record that any letter or other
information accompanied the check which would have reasonably put appellant on notice that he
had received an incorrect payment. As noted above, in determining whether an individual is
without fault, the Office must consider an individual’s understanding of the obligation to return
payments which were not due. If there is no evidence which indicates that an individual knew or
should have known at the time the incorrect payment was accepted that the payment was not due,
the Office cannot meet its burden of proof in finding that such individual was at fault in
accepting an incorrect payment. There is no other evidence of record which put appellant on
notice that the June 25, 2004 compensation check was for a period of time to which he was not
entitled to compensation. For this reason, the Office has not met its burden of proof in
establishing that he was at fault in creating the portion of the compensation check issued June 25,
2004 to reflect the portion paid from June 21 to 25, 2004, while appellant was working at the
employing establishment.
With respect to the second check issued July 16, 2004, which covered the period June 26
to July 9, 2004, the Office informed appellant that he must return checks received after he
returned to work in order to avoid an overpayment of compensation. Appellant returned to work
on June 21, 2004. Although he notified the Office that he had returned to work, the Office’s
error in not terminating compensation immediately upon receiving this notice does not excuse
appellant’s acceptance of payment for total disability during a period that he was working full
time.12 Additionally, appellant was advised in both the Office’s acceptance letter of October 22,
2003 and on the CA-7 compensation claim form which he filed on July 2, 2004, of the penalty
provision for accepting compensation for which he was not entitled. He should have been
reasonably aware by this time that he could not receive wage-loss compensation for a period in
which he had also returned to work. The Board finds that appellant knew or should have known
that he was not entitled to the check issued July 16, 2004.13 As appellant was at fault in the
matter of the overpayment for the second check issued on July 16, 2004, the overpayment of
compensation cannot be waived.14
CONCLUSION
The Board finds that an overpayment of $1,148.28, was created for the period June 21
through July 9, 2004. However, the Board finds that the Office did not meet its burden of proof
in establishing that appellant was at fault in creating the overpayment of compensation for the
11

Robin O. Porter, supra note 9.

12

Lynden F. Moser, 37 ECAB 725, 728 (1986).

13

See Claude T. Green, 42 ECAB 274 (1990) (where the Board found that the lapse of time between the return to
work and the continued receipt of compensation is to be considered in determining whether a claimant is at fault in
creating an overpayment).
14

As the Office did not issue a final decision on recovery of the overpayment the Board has no jurisdiction
regarding this matter. 20 C.F.R. § 501.2(c).

5

period paid June 21 to 25, 2004. Thus, the June 13, 2006 decision is reversed as to the finding of
fault for the overpayment of compensation paid for the period June 21 to 25, 2004 and the case is
remanded to the Office for a determination on the issue of whether appellant is entitled to waiver
of the overpayment. The June 13, 2006 decision is affirmed as to the finding of fault for
overpayment of compensation paid for the period June 26 to July 9, 2004.
ORDER
IT IS HEREBY ORDERED THAT the June 13, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed in part and reversed in part and the case remanded
for further action consistent with this decision.
Issued: April 5, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

